Title: From Alexander Hamilton to Benjamin Williamson, 19 January 1800
From: Hamilton, Alexander
To: Williamson, Benjamin


          
            Sir,
            New York January 19. 1800
          
          I send you the inclosed letter from Major Buell by which you will see that he is anxious the pay and Subsistence due to the Officers of his regiment should be delivered to Lieutt. Richmond who will furnish you with their accounts, should you approve of them I wish you to comply as much as is proper with Major Buell’s wish. It is my wish that every proper facility may be given
          with true consideration I am Sir Your obed Sert
          Deputy P. General.
        